DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the optical transceiver arrangement to optically couple with an HFC network via one or more optical fibers; and wherein the RF IO interface and the optical transceiver arrangement are cross-connected via an optical-electrical conversion arrangement of claim 13; and the bend having an associated bend radius of less than 90 degrees of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 7 recites, “a coaxial cable,” claim should be amended to recite –the coaxial cable--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burris et al. [US 8,047,872].
Regarding claim 1, Burris discloses a coaxial seizure assembly, the coaxial seizure assembly comprising: a coaxial receptacle (fig. 1; 100) defined by an opening (fig. 1; 656) that transitions to a seizure cavity (fig. 1; internal space of 650), the coaxial receptacle (100) to at least partially receive and couple to a coaxial cable (fig. 4e; 800); and a radio frequency (RF) pin (fig. 1; 550) at least partially extending into the seizure cavity (internal space of 650) of the coaxial receptacle (100), the RF pin (550) including a first end (fig. 1; 554) to electrically couple to an electrical component (mating device that would connect to 554) and a second end (fig. 1; 552) defining a mating surface (fig. 4e; back surface of 552 that 825 contacts) to electrically couple to a center pin (fig. 4e; 825) of a coaxial cable (800) when inserted into the seizure cavity (internal space of 650), wherein the RF pin (550) includes at least one bend (fig. 1; right angle bend of 550) such that the second end (552) extends at a predetermined angle (right angle) relative to the first end (554).

Regarding claim 2, Burris discloses wherein the predetermined angle (right angle) of the second end (552) relative to the first end (554) is configured to align the mating surface (back surface of 552 that 825 contacts) of the second end (552) with the center pin (825) of the coaxial cable (800) such that an imaginary line drawn along an insertion path (downward/vertical) of the center pin (825) of the coaxial cable (800) intersects with the mating surface (back surface of 552 abuts against 825 to prevent further insertion inside 560).

Regarding claim 3, Burris discloses wherein the second end (552) of the RF pin (550) is configured to axially-align with the center pin (825) of the coaxial cable (800) when inserted into the seizure cavity (internal space of 650) such that a surface (fig. 4e; flat horizontal surface of 825) defining an end (tip) of the center pin (825) directly engages the mating surface (back surface of 552 that 825 contacts) of the second end (552) of the RF pin (550).

Regarding claim 4, Burris discloses wherein the mating surface (back surface of 552 that 825 contacts) of the second end (552) of the RF pin (550) operates as a mechanical stop (back surface of 552 stops the tip of 825 inside of 560) such that insertion of the center pin (825) of the coaxial cable (800) into the seizure cavity (internal space of 650) is limited to a predefined distance based on direct engagement with the mating surface (back surface of 552 that 825 contacts).

when user can no longer push 800 further) to a technician (an user) of proper insertion of the coaxial cable (800).

Regarding claim 6, Burris discloses wherein the second end (552) of the RF pin (550) defines a sleeve (inside of 560), the sleeve (inside of 560) aligned within the seizure cavity (internal space of 650) to receive at least a portion of the center pin (825) of the coaxial cable (800) when inserted into the seizure cavity (internal space of 650).

Regarding claim 7, Burris discloses wherein the RF pin (550) is formed as a single, mono-lithic piece of material (see fig. 1).

Regarding claim 8, Burris discloses wherein the coaxial receptacle (100) and seizure cavity (internal space of 650) is defined at least in part by a first material (material of 650; see Col 4 Ln 65-66), and wherein an alignment member (fig. 1; 700, 700’) is disposed within the seizure cavity (internal space of 650), the alignment member (700, 700’) having a body (body of 700, 700’) formed of a second material (insulator) different from the first material (metallic material), the body (body of 700, 700’) defining a channel (fig. 2b; 720, 720’) configured to receive and securely hold the second end (552) of the RF pin (550) in alignment within the seizure cavity (internal space of 650).

Regarding claim 9, Burris discloses wherein the first material (metallic material) of the coaxial receptacle (100) and seizure cavity (internal space of 650) comprises an electrically conductive material (see Col 4 Ln 65-66), and wherein the second material (insulator) of the alignment member (700, 700’) comprises a dielectric material (insulators are made from dielectric material).

Regarding claim 10, Burris discloses wherein the second material (insulator) comprises plastic (see Col 5 Ln 17-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. [US 8,047,872] in view of Magnezi [US 2021/0258076].
Regarding claim 12, Burris discloses all of the claim limitations except implemented within a hybrid fiber coaxial (HFC) node capable of RF signaling at frequencies up to at least 1.8GHz.
However Magnezi teaches legacy coax distribution cable (fig. 3; 312) implemented within a hybrid fiber coaxial (HFC) node (fig. 3; 308) capable of higher bandwidth data services (e.g., up to 3.0 GHz) to subscribers in the network 302 (Par [0035], last sentence).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the coaxial assembly implemented within a hybrid fiber coaxial (HFC) node capable of RF signaling at frequencies up to at least 1.8GHz as suggested by Magnezi for the benefit of improving the reliability of a coaxial network in order to optimize the quality of CATV signals.

body of 650) that defines a seizure cavity (internal space of 650); an opening (652) to at least partially receive the inserted coaxial cable connector (800), the opening (652) in communication with the seizure cavity (internal space of 650) to receive a center pin (825) of the inserted coaxial cable connector (800); and a radio frequency (RF) interconnect (550) at least partially extending into the seizure cavity (internal space of 650), the RF interconnect (550) having a first portion (554) to electrically couple to an electrical component (mating connector) of the node and a second portion (552) that provides a mating surface (back surface of 552 that 825 contacts) to electrically couple to a center pin (825) of the inserted coaxial cable connector (800), wherein the second portion (552) of the RF interconnect (550) extends at a predetermined angle (right angle) relative to the first portion (554) of the RF interconnect (550).
Burris does not disclose a HFC node, the HFC node comprising: an optical transceiver arrangement to optically couple with an HFC network via one or more optical fibers; and wherein the RF IO interface and the optical transceiver arrangement are cross-connected via an optical-electrical conversion arrangement to convert inbound optical signals to electrical signals for output via the RF IO interface, and convert outbound RF signals to optical signals for transmission on the HFC network via the optical transceiver arrangement.
However Magnezi teaches a HFC node, the HFC node comprising: an optical transceiver arrangement (fig. 4a; 300) to optically couple with an HFC network (fig. 3; 302) via one or more optical fibers (fig. 3; 330); and wherein the RF IO interface (fig. 4a; 402) and the optical transceiver arrangement (300) are cross-connected via an optical-electrical conversion arrangement (fig. 5; 504, 506) to convert inbound optical signals (fig. 4a; 328D-O) to electrical signals (fig. 4a; 328D-E)(Par [0036]; sentence 2-4) for output via the RF IO interface (402), and convert outbound RF signals (fig. 4a; 328U-E) to optical 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a HFC node, the HFC node comprising: an optical transceiver arrangement to optically couple with an HFC network via one or more optical fibers; and wherein the RF IO interface and the optical transceiver arrangement are cross-connected via an optical-electrical conversion arrangement to convert inbound optical signals to electrical signals for output via the RF IO interface, and convert outbound RF signals to optical signals for transmission on the HFC network via the optical transceiver arrangement as suggested by Magnezi since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647 (1987), and also for the benefit of providing improved methods of delivering high quality signals to users through an highly effective fiber optic network.

Regarding claim 14, Burris and Magnezi disclose (Burris) wherein RF interconnect (550) comprises an electrically conductive pin (550 is a pin), and wherein the electrically conductive pin (550) includes a bend (right angle bend between 552 and 554) between the first (554) and second portions (552) to provide the predetermined angle (right angle), the bend having an associated bend radius of 90 degrees (see fig. 1).
Burris and Magnezi do not disclose a bend radius of less than 90 degrees.
However it have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a bend radius of less than 90 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or In re Aller, 105 USPQ 233, and also for the benefit of having optimum signal quality and less signal refraction.

Regarding claim 15, Burris modified by Magnezi has been discussed above. Burris discloses a sleeve (fig. 1; 560) defined by the second portion (552) of the RF interconnect (550), the sleeve (560) defining a cylindrical socket (once 560 closes, see fig. 4e) with an inner diameter (inner diameter of closed 560) substantially equal to or less than a diameter (fig. 4e; diameter of 825) of a center pin (825) of the inserted coaxial connector (800).

Regarding claim 16, Burris modified by Magnezi has been discussed above. Burris discloses wherein the mating surface (back surface of 552 that 825 contacts) defines a portion (back portion) of the cylindrical socket (closed 560), and wherein, in response to insertion of the coaxial cable connector (800) to a predefined distance, the center pin (825) of the inserted coaxial cable connector (800) directly engages the mating surface (back surface of 552 that 825 contacts) within the sleeve (560) of the cylindrical socket (closed 560) and electrically couples thereto.

Regarding claim 17, Burris modified by Magnezi has been discussed above. Burris discloses wherein the first coaxial receptacle (100) further includes an alignment member (700, 700’), the alignment member (700, 700’) disposed in the seizure cavity (internal space of 650) and defining a channel (720, 720’) to securely hold the RF interconnect (550) in alignment within the seizure cavity (internal space of 650) such that a longitudinal center line (vertical center line) of the seizure cavity (internal space of 650) intersects with the mating surface (back surface of 552 that 825 contacts) defined by the second portion (552) of the RF interconnect (550).

Allowable Subject Matter
Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MARCUS E HARCUM/              Examiner, Art Unit 2831